Case: 2:19-cv-03049-SDM-EPD Doc #: 76 Filed: 06/14/21 Page: 1 of 3 PAGEID #: 683




                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE SOUTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION


FEDERATED RURAL ELECTRIC
MANAGEMENT CORP., SUBROGEE
TO CONSOLIDATED ELECTRIC
COOPERATIVE, INC.,

               Plaintiff,
                                                       Civil Action 2:19-cv-3049
                                                       Judge Sarah D. Morrison
       v.                                              Magistrate Judge Elizabeth P. Deavers


ELECTRO SWITCH CORPORATION, et al.,

               Defendants.


                                    OPINION AND ORDER

       This matter is before the Court for consideration of the Motion of Defendant, Electric

Power Systems International, Inc. d/b/a Electric Power Systems, to Quash. (ECF No. 72.) In the

Motion, Defendant Electric Power Systems International, Inc. d/b/a Electric Power Systems

(“EPS”) moves the Court “to quash and/or modify the subpoenas issued by Plaintiff to David

Tempest and Tommy A. Smith in this matter.” (Id.) For the following reasons, Defendant EPS’

Motion is DENIED.

       Federal Rule of Civil Procedure 45(d)(3) sets forth the Court’s authority to quash or

modify subpoenas, and states in relevant part:

       (3) Quashing or Modifying a Subpoena.

       (A) When Required. On timely motion, the court for the district where compliance
       is required must quash or modify a subpoena that:

               (i) fails to allow a reasonable time to comply;
Case: 2:19-cv-03049-SDM-EPD Doc #: 76 Filed: 06/14/21 Page: 2 of 3 PAGEID #: 684




               (ii) requires a person to comply beyond the geographical limits specified in
               Rule 45(c);

               (iii) requires disclosure of privilege or other protected matter, if no
               exception or waiver applies; or

               (iv) subjects a person to undue burden.

       (B) When Permitted. To protect a person subject to or affected by a subpoena, the
       court for the district where compliance is required may, on motion, quash or modify
       the subpoena if it requires:

               (i) disclosing a trade secret or other confidential research, development, or
               commercial information; or

               (ii) disclosing an unretained expert's opinion or information that does not
               describe specific occurrences in dispute and results from the expert's study
               that was not requested by a party.

Fed. R. Civ. P. 45(d)(3)(A)-(B). Accordingly, the applicable provisions of Rule 45(d)(3) require

“the court for the district where compliance is required” to quash or modify a subpoena. Id.; see

also Kent State Univ. v. roundCorner, Inc., No. 5:17CV1632, 2018 WL 3242309, at *1 (N.D.

Ohio May 4, 2018). “Courts have interpreted this rule to deprive all courts, with the sole

exception of the court where compliance is required, of jurisdiction to resolve the motion to

quash.” Singler v. ConAgra Foods, Inc., No. 1:18-CV-271, 2020 WL 4705268, at *1 (S.D. Ohio

Aug. 13, 2020) (internal citations omitted).

       Here, compliance with the subject subpoenas is required in Indianapolis, Indiana, which

is not within this judicial district. (See ECF No. 72-1.) Under Rule 45(f), “[w]hen the court

where compliance is required did not issue the subpoena, it may transfer a motion under this rule

to the issuing court if the person subject to the subpoena consents or if the court finds

exceptional circumstances.” Fed. R. Civ. P. 45(f). That has not occurred here. For these

reasons, this Court cannot “quash and/or modify the subpoenas issued by Plaintiff to David




                                                  2
Case: 2:19-cv-03049-SDM-EPD Doc #: 76 Filed: 06/14/21 Page: 3 of 3 PAGEID #: 685




Tempest and Tommy A. Smith in this matter,” as Defendant EPS requests.1 (ECF No. 72.)

Defendant EPS’ Motion (ECF No. 72) is, therefore, DENIED.

       IT IS SO ORDERED.



Date: June 14, 2021                            /s/ Elizabeth A. Preston Deavers_________
                                               ELIZABETH A. PRESTON DEAVERS
                                               UNITED STATES MAGISTRATE JUDGE




1
 As a result, the Court needs not, and will not, address any of the other arguments in the
underlying briefing.
                                                3
